12-4615
         Deshati v. Holder
                                                                                       BIA
                                                                               A098 772 323
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 9th day of May, two thousand fourteen.
 5
 6
 7       PRESENT:
 8                RALPH K. WINTER,
 9                GUIDO CALABRESI,
10                ROSEMARY S. POOLER,
11                     Circuit Judges.
12       _____________________________________
13
14       TAULAND DESHATI,
15                Petitioner,
16
17                           v.                                 12-4615
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Michael P. DiRaimondo, DiRaimondo &
25                                     Masi, LLP, Melville, New York.
26
27       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
28                                     Attorney General; David V. Bernal,
29                                     Assistant Director; Dara S. Smith,
 1                           Trial Attorney, Office of
 2                           Immigration Litigation, United
 3                           States Department of Justice,
 4                           Washington, D.C.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 8   review is DENIED.

 9       Tauland Deshati, a native and citizen of Albania, seeks

10   review of an October 25, 2012, decision of the BIA denying

11   his motion to reopen.   In re Tauland Deshati, No. A098 772

12   323 (B.I.A. Oct. 25, 2012).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   of this case.

15       We review the BIA’s denial of a motion to reopen for

16   abuse of discretion, mindful of the Supreme Court’s

17   admonition that such motions are “disfavored.”   Ali v.

18   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (quoting INS v.

19   Doherty, 502 U.S. 314, 322-23 (1992)).   When the BIA

20   considers relevant evidence of country conditions in

21   evaluating a motion to reopen, we review the BIA’s factual

22   findings under the substantial evidence standard.      See Jian

23   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

24

                                   2
 1       An alien may file a motion to reopen within 90 days of

 2   the agency’s final administrative decision.     8 U.S.C.

 3   § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).    Although

 4   Deshati’s motion was indisputably untimely because it was

 5   filed more than three years after the agency’s final order

 6   of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i), there is no

 7   time limitation for filing a motion to reopen if it is

 8   “based on changed country conditions arising in the country

 9   of nationality or the country to which removal has been

10   ordered, if such evidence is material and was not available

11   and would not have been discovered or presented at the

12   previous proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii); see

13   also 8 C.F.R. § 1003.2(c)(3)(ii).   We find no error in the

14   BIA’s determination that Deshati failed to demonstrate

15   materially changed country conditions excusing the untimely

16   filing of his motion to reopen.

17       As an initial matter, because the BIA explicitly

18   considered the evidence submitted with Deshati’s motion, and

19   compared it with the evidence in the record at the time of

20   his hearing, the record does not compellingly suggest that

21   the BIA failed to adequately consider the full record and

22   Deshati’s due process claim is without merit.     See Li Hua


                                  3
 1   Lin v. U.S. Dept. of Justice, 453 F.3d 99, 104-05 (2d Cir.

 2   2006); Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

 3   336-38 (2d Cir. 2006); see also Matter of S-Y-G-, 24 I. & N.

 4   Dec. 247, 253 (B.I.A. 2007) (“In determining whether

 5   evidence accompanying a motion to reopen demonstrates a

 6   material change in country conditions that would justify

 7   reopening, [the BIA] compare[s] the evidence of country

 8   conditions submitted with the motion to those that existed

 9   at the time of the merits hearing below.”).        Furthermore,

10   the BIA reasonably concluded that the country conditions

11   evidence Deshati submitted failed to demonstrate materially

12   changed country conditions because that evidence

13   demonstrated continued political violence in Albania, and

14   did not indicate that conditions had materially worsened

15   since Deshati’s 2007 hearing.       See 8 U.S.C.

16   § 1229a(c)(7)(C)(ii); see also Jian Hui Shao, 546 F.3d at

17   171-72; Matter of S-Y-G-, 24 I. & N. Dec. at 253.

18   Accordingly, the BIA did not abuse its discretion in denying

19   Deshati’s motion to reopen as untimely.       See 8 U.S.C.

20   § 1229a(c)(7)(C).

21       For the foregoing reasons, the petition for review is

22   DENIED.   As we have completed our review, any stay of

23   removal that the Court previously granted in this petition

                                     4
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8
9




                                   5